Title: To Thomas Jefferson from Tobias Lear, 23 June 1790
From: Lear, Tobias
To: Jefferson, Thomas



Wednesday 23 June 1790

  By the command of the President of the United States T. Lear has the honor to enclose for Mr. Jefferson’s perusal a letter from the  Count d’Estaing to the President, which was alluded to by Mr. Short in the letter which Mr. Jefferson laid before the President at the time when he delivered the above letter from the Count d’Estaing, likewise two letters, a memorial, and a treatise upon establishing a uniformity of weights and measures throughout the United States, which were written and transmitted to the President by Mr. Collignon.
